I concur fully in what is said in the opinion of Mr. Chief Justice MOFFAT, but in view of the fact that a majority of the court, while concurring in the results, do so upon grounds which to my mind are not only unsound but set at naught the express provisions of the Constitution of the State, I feel impelled to point out what to my mind makes such reasoning specious. The majority of the court subscribe to the doctrine that in the trial of any criminal cause the court may exclude from the courtroom everyone except the officers of the court, counsel, the witness testifying, defendant and a reasonable number of relatives orfriends whom he may select to have remain. In the practical application of this rule I am wondering whether the court or the defendant shall determine how many relatives or friends constitute a reasonable number who may be permitted to remain. And if defendant selects fifteen may the court *Page 534 
say, "You must cut that number down to five"? And how will the court compel him to select between his brother or sister on the one hand and his close friend and companion on the other? And if defendant selects from the spectators those who may remain, will he not as of course select those whose presence will be most embarrassing, humiliating and devastating to the composure of the witnesses for the prosecution? It may be taken as axiomatic that those who were selected to remain would be those whose grimaces and hostile expressions would be most likely to cause the mind of an adverse witness to centrifugate. Surely the nervous witness is better protected and shielded by the presence of a multitude, many of whom would probably be the friends of, or in sympathy with, such witness, than by a smaller group most of whom from the very nature of the conditions imposed and by which they only remain in the courtroom, would be hostile.
But there are more serious reasons why I think the rule indicated by the majority of the court is erroneous. This cause involves the construction and application of a constitutional provision, a part of the Bill of Rights, sacred to all citizens as the foundation of those rights expressly reserved to them as individuals against the encroachments of any governing or administrative body, including the state government, set up by the public, "We the people," for the purpose of executing such powers as are necessary to the orderly procedure and existence of organized society. A criminal trial is in its nature an action brought by the people in the name of the state against an individual who is thought to be guilty of an act forbidden as against the welfare of organized society. In such a trial all citizens have a vital interest. They are interested in seeing that the defendant has a fair and impartial trial; they are also interested in seeing that the state gets a fair and impartial trial; they are interested in seeing and knowing how the legal machinery they have created functions; how the judges, the prosecutors, the police officers and the jurors discharge *Page 535 
their duties and observe their oaths; and how the witnesses demean themselves and to what they testify. They should not be required to get their acquaintance with those matters through what they may consider variously a too friendly or too unfriendly press. Every citizen is vitally concerned in these matters, and should therefore be permitted to obtain such information first hand, and not such as the court may see fit to release to them. Again witnesses are more prone to be truthful under the gaze of the public, many of whom may be able to furnish contradictory proof if they falsify, than when protected by four walls and faced only with a limited group who are not so likely to know facts to the contrary. So too public officials, court attaches, and jurors as well as counsel, when acting in the light of the public gaze, are usually more gentlemanly, orderly, diligent and honest in the discharge of their duties and trusts. Thus in 4 Words and Phrases, Second Series, p. 37, we read:
"The term `public,' in its enlarged sense, takes in the entire community, the whole body politic, so that a `public trial' means one which is not limited or restricted to any particular class of the community, but is open to the free observation of all. This does not impose upon the authorities a duty to provide so large a place for public trials as would accommodate every member of the community at the same time. `It is also requisite that the trial be public. By this is not meant that every person who sees fit shall in all cases be permitted to attend criminal trials, because there are many cases where, from the character of the charge and the nature of the evidence by which it is to be supported, the motives to attend the trial on the part of portions of the community would be of the worst character, and where a regard to public morals and public decency would require that at least the young be excluded from hearing and witnessing the evidences of human depravity which the trial must necessarily bring to light. The requirement of a public trial is for the benefit of the accused, that the public may see he is fairly dealt with and not unjustly condemned, and that the presence of interested spectators may keep his triors keenly alive to a sense of their responsibility and to the importance of their functions; and the requirement is fairly observed if, without partiality or favoritism, a reasonable proportion of the public is suffered to attend, notwithstanding that those persons whose presence could be of no service to the accused, and who would only be drawn thither by *Page 536 
a prurient curiosity, are excluded altogether.' An order made by the court of common pleas during the trial of an indictment for a felony, to the effect that in view of the testimony expected to be given by witnesses next to be called the court would continue the trial during the taking of the testimony in the small courtroom, that the sheriff should admit no one to said room except the jury, defendant's counsel, members of the bar, and newspaper men, and one other person, a witness for defendant, exceeds the power of the court in the premises, and its enforcement is a denial to defendant of his constitutional right to a `public trial.' State v. Hensley, 75 Ohio St. 255,79 N.E. 462, 463, 9 L.R.A. (N.S.) 277, 116 Am. St. Rep. 734, 9 Ann. Cas. 108. But the making of an order excluding all persons from the courtroom until the argument, except officers of the court, witnesses and persons whom the several parties to the action may request to remain, does not deprive defendant of a public trial within the statutory and constitutional provisions. State v.Nyhus, 19 N.D. 326, 124 N.W. 71, 73, 27 L.R.A. (N.S.) 487.
"The requirement in Const. § 11, guaranteeing a public trial, does not mean that all of the public who desire to be present may do so, or that the trial judge may not without favor or discrimination limit the spectators to the capacity of the room in which the trial is had, and the court's action in stationing policemen at convenient places and in limiting admission to the courtroom, to prevent overcrowding, without discriminating against accused or his friends, is not ground for reversal of a conviction. Wendling v. Commonwealth, 143 Ky. 587,137 S.W. 205, 211."
The Supreme Court of Michigan in People v. Greeson,230 Mich. 124, 203 N.W. 141, declared that a public trial was one not limited to any particular class or community but open to free observation of all. And the Alabama Court has said that a public trial is one that is open to practically any one who may wish to attend and does not include one where the public is so generally excluded as to confine the attendance to those engaged and interested in the trial and their relatives, though the court can in some instances exclude children and those who would overcrowd the courtrooms. Wade v. State, 207 Ala. 1, 92 So. 101. To like effect are State v. Keeler, 52 Mont. 205, 156 P. 1080, L.R.A. 1916E, 472, Ann. Cas. 1917E, 619. Where the doors were locked against the public though the courtroom was not *Page 537 
filled or crowded, it deprived one of a public trial guaranteed by the constitution. People v. Micalizzi, 223 Mich. 580,194 N.W. 540. The Pennsylvania Court in Commonwealth v. Trinkle,279 Pa. 564, 124 A. 191, declared that a public trial means, other matters being equal, where there is no restriction as to admission, except the size of the room in which the trial is held. And in Davis v. U.S., 8 Cir., 247 F. 394, L.R.A. 1918C, 1164, the Federal court announced the rule that under
"Const. U.S. Amend. 6 [U.S.C.A.], declaring that in all criminal prosecutions the accused shall enjoy the right to a public trial, it is error to exclude all persons excepting relatives of the defendants, members of the bar, and newspaper reporters, because feeling between the partisans of the prosecution and defense had risen to a high point, and it was reported that some of the witnesses were intoxicated; it appearing that, though the courtroom had become crowded, the court had previously merely cleared the aisles, and that many spectators who were decorous were excluded, only a few persons being admitted through the favor of the bailiff, and therefore such direction to clear the courtroom must be deemed to have deprived defendants of a public trial."
"In some of the decisions it is held that the exclusion of spectators from the court room is a violation of the defendant's constitutional right to a public trial, and that prejudice will in all cases be presumed therefrom. People v. Murray,89 Mich. 276, 50 N.W. 995, 14 L.R.A. 809, 28 Am. St. Rep. 294, 9 Am. Crim. Rep. 719; People v. Yeager, 113 Mich. 228, 71 N.W. 491;Tilton v. State, 5 Ga. App. 59, 62 S.E. 651; State v.Hensley, 75 Ohio St. 255, 79 N.E. 462, 9 L.R.A. (N.S.) 277, 116 Am. St. Rep. 734, 9 Ann. Cas. 108; People v. Hartman,103 Cal. 242, 37 P. 153, 42 Am. St. Rep. 108. In the case last cited, however, the order was more stringent than the order in the case at bar, for it excluded `all persons except the officers of the court and the defendant.' Other decisions hold that if the court room is barely large enough for the officers of the court, the witnesses, and the jurymen, or if spectators become disorderly or boisterous with laughter, so as to interfere with the court and confuse the witnesses, they may be excluded without depriving the defendant of his constitutional right. Kugadt v. State,38 Tex. Crim. 681, 44 S.W. 989; State v. Callahan, 100 Minn. 63,110 N.W. 342; Grimmett v. State, 22 Tex. App. 36[22 Tex. Crim. 36], 2 S.W. 631, 58 Am. Rep. 630; Lide v. State, 133 Ala. 43, 63,31 So. 953; People v. Kerrigan, 73 Cal. 222, 14 P. 849." 44 L.R.A., N.S., p. 585. *Page 538 
But under the rule as announced by the opinion of Mr. Justice WOLFE, how is the court to determine who may remain, and who must leave? Should members of the bar, not of counsel, be excluded? If not, why should a special rule apply to lawyers? Should law students then be excluded? Would you exclude a legislator who might be interested in the functioning of the judicial branch of the government? If not, would you exclude a candidate for the legislature, or a prospective candidate for the legislature? Would you exclude the governor or a student of political science, or a medical student? If not, why and upon what basis can a legal distinction be drawn between members of the public, and upon what basis may a court say — A may enter and B may not? We all recognize the right of the court to exclude any one who interferes with its good decorum, orderly procedure and administration, or who is annoying or distracting attention of the jurors, witnesses, counsel, or court officers, but such exclusions are directed against the individuals so offending and not the public generally. The rule as announced seems to me to emasculate the constitutional provisions, is impractical in fair administration, and can lead only to confusion and too often to denial of such trial that the constitution provides.